Per Curiam.

The respondent was admitted to the Bar in the First Judicial Department on December 12,1958. It is charged, and he admits, that he forged a client’s name to a general release settling the client’s claim for $1,300; forged the client’s indorsement to the settlement check; and converted the entire proceeds to his own use. The evidence fully supports the Referee’s findings and his findings are confirmed. In view of the admission of all facts plus the fact that respondent made restitution and other extenuating circumstances, we are inclined to leniency and, accordingly, direct suspension for a period of two years.
Stevens, P. J., Capozzoli, McGivern, Nunez and McNally, JJ., concur.
Respondent suspended from practice as an attorney and counselor at law in the State of New York for a period of two years effective March 8, 1972.